Order entered September 19, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00521-CV

                              JEFFREY AGULEFO, Appellant

                                               V.

                            BANK OF AMERICA, N.A., Appellee

                      On Appeal from the 86th Judicial District Court
                                 Kaufman County, Texas
                            Trial Court Cause No. 92509-86

                                           ORDER
       We GRANT appellant’s September 15, 2016 third motion for an extension of time to file

a brief and extend the time to MONDAY, OCTOBER 15, 2016. We caution appellant that no

further extension will be granted absent extenuating circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE